DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 05/10/2022. Claims 5, 10, 13, and 17 were canceled before. Claims 1-4, 6-9, 11-12, 14-16, and 18-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11-12, 14-16, and 18-20 have been considered but are moot in view of the current rejection.
The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claims 1-4, 6-9, 11-12, and 14-16 is withdrawn in view of the amendment. However, it is noted with emphasis that the same amendment resulted in a new matter rejection of all pending claims in this Office Action. 
A new reference (Danilak US 2009/0129163) is cited in this Office Action necessitated by the amendment.
Applicant’s argument regarding the Dalmatov reference is not responded to by the Examiner since the reference has not been relied upon in this Office Action.
Applicant argues, page 15 of the remarks, “In Zhang, EOL module 123 uses the average number of writes per day (WPD) factor to calculate a lifetime of the flash device 121, which corresponds to the memory device, not each memory block included in the memory device.”
The Examiner respectfully disagrees and submits that WPD as specified by Zhang corresponds to writing to all blocks of the flash device 121. The description in Zhang is commensurate with the description in paragraph [0073] of the instant filed specification. 
For example, the instant specification describes “the maximum memory block usage may be derived by multiplying the number of memory blocks in the memory device 150 by the maximum P/E cycle count.” Paragraph [0073] of the instant filed specification. Here, the maximum P/E cycle count corresponds to an average P/E cycle count of each block. Similar teaching is found in Zhang. A flash device 121 may be specified with a 5-year warranty period and 1 WPD (write per day) per block and all of the blocks (segments which is an erasable block, para 0019) of the flash device 121 may be written at the rate of 1 WPD for 5 years, para 0023. Here, 1 WPD for all of the blocks in the flash device 121 multiplied by the warranty period (5 years) of the flash device 121 corresponds to the claimed maximum usage based on the description in the specification at paragraph [0073]. The maximum memory block usage of each memory block is given by multiplying 1 WPD with the warranty period (5 years), para 0023 of Zhang. Hence, it is obtained by dividing the maximum memory block usage by the number of memory blocks in the flash device 121. 
Applicant’s argument regarding the Neufeld reference is not responded to by the Examiner since the reference is no longer relied upon in this Office Action.
	In view of the foregoing remarks and the new reference, independent claims 1, 11, and 18 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as amended requires, inter alia, “wherein the plural memory blocks have different actual memory block usage”. Applicant indicated that support for the amendment may be found in paragraphs [0073]-[00102] of the instant filed specification and in the instant drawings. Regrettably, the Examiner does not find support for the above amendment in these paragraphs or anywhere else in the instant filed specification or the instant drawings.
Although FIG. 5 of the instant drawings shows the claimed “actual memory block usage” over time, this graph reflects the actual memory block usage of a memory device 150 over time. From the graph illustrated in FIG. 5, one of ordinary skill in the art would not reasonably construe that the actual memory block usage of each memory block is different. Rather, on the contrary, one would interpret that the actual memory block usage of each memory block is the same since the graph shows the actual memory block usage of the memory device 150. Therefore, the claim limitation “wherein the plural memory blocks have different actual memory block usage” constitutes new matter.
Claims 2-4 and 6-9 directly depend from claim 1 and these claims are rejected based on their dependency to claim 1.
Independent claim 11 recites similar language as claim 1 and this claim is rejected for the aforementioned reason.
Claims 12 and 14-16 directly depend from claim 11 and these claims are rejected based on their dependency to claim 11.
 Independent claim 18 recites similar language as claim 1 and this claim is rejected for the aforementioned reason.
Claims 19-20 directly or indirectly depend from claim 18 and these claims are rejected based on their dependency to claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danilak US 2009/0129163 (“Danilak”) in view of Zhang et al. US 2020/0133513 (“Zhang”) and in further view of Lee US 2017/0337001 (“Lee”).
As per independent claim 1, Danilak teaches A controller (FIG. 5 illustrates a system 500. Control logic algorithms (software) may be stored in a main memory 504 and/or secondary storage 150 which when executed enable the system to perform the methods disclosed, paras 0056, 0058 and FIG. 5) for controlling a memory device (Memory may include solid state storage devices such as flash memory, para 0015) including a plurality of memory blocks (Factors that affect lifetime of a plurality of memory blocks of the memory are identified, para 0013 and FIG. 1), the controller comprising:
a processor (System 500 is provided with at least one processor 501, para 0056 and FIG. 5) configured to monitor (As shown in FIG. 2, an endurance 202 of a plurality of memory blocks 204 may be monitored, para 0019 and FIG. 2) an actual memory block usage regarding each memory block among the plural memory blocks in the memory device (As shown in FIG. 2, the endurance 202 of a plurality of memory blocks 204 may be monitored, para 0019 and FIG. 2. The endurance 202 corresponds to a usage of the memory blocks 204) having a warranty period based on a maximum usage regarding the plural memory blocks (A flash memory vendor may guarantee 100,000 program and erase (P/E) cycles (i.e., endurance) of the flash memory, para 0004. “the maximum memory block usage may be derived by multiplying the number of memory blocks in the memory device 150 by the maximum P/E cycle count.” Paragraph [0073] of the instant filed specification. In Danilak, the vendor guarantees 100,000 P/E cycles for each memory block. Hence, a maximum usage as claimed may be obtained by multiplying the guaranteed 100,000 P/E cycles with the number of memory blocks in the memory device according to the instant filed specification at paragraph [0073]), wherein the plural memory blocks have different actual memory block usage (By monitoring the number of writes of the blocks 204, it may be determined which blocks have been utilized more frequently. The monitoring may be used to determine whether the number of writes for any of the blocks 204 has exceeded a threshold 206. Additionally, such monitoring may allow an equalization of the usage such that when the number of writes for certain blocks reach the threshold 206, other blocks below the threshold 206 may be utilized for writes, para 0020 and FIG. 2); 
a memory (Main memory 504 may be used to store data, para 0056 and FIG. 5) configured to store the actual memory block usage regarding each memory block among the plural memory blocks for a predetermined cycle time within the warranty period (As shown in FIG. 2, the endurance 202 of a plurality of memory blocks 204 may be monitored, para 0019 and FIG. 2. The endurance 202 corresponds to a usage of the memory blocks 204. The number of write and erases are logged, para 0019 and FIG. 2, for example, in main memory 504 which is used to store data, para 0056 and FIG. 5. The information may be retained until recycling, para 0020);
perform operation on a first memory block having the actual memory block usage which is less than the desired memory block usage (In a case of two memory blocks, one memory block may have a score (actual usage) over a threshold 206 (e.g., a desired memory block usage, see FIG. 2) and one may have a score below the threshold 206. An equalization may include utilizing (e.g., writing) block below the threshold 206 while the block that is above the threshold 206 is not utilized, paras 0026 and 0028), until the actual memory block usage of the first memory block reaches to the desired memory block usage of each memory block (The equalization may include utilizing (e.g., writing) block below the threshold 206 while the block that is above the threshold 206 is not utilized, paras 0026 and 0028).
Danilak discloses all of the claimed limitations from above, but does not explicitly teach “wherein the processor is configured to calculate a maximum memory block usage of each memory block by dividing the maximum usage by a number of the plural memory blocks, calculate a desired memory block usage of each memory block by dividing the maximum memory block usage of each memory block by a ratio of the warranty period and the predetermined cycle time” and “a background”.
However, in an analogous art in the same field of endeavor, Zhang teaches wherein the processor (Processor 501 illustrated in FIG. 5 is configured to implement embodiments of the present disclosure, para 0063 and FIG. 5) is configured to calculate a maximum memory block usage of each memory block by dividing the maximum usage by a number of the plural memory blocks (“the maximum memory block usage may be derived by multiplying the number of memory blocks in the memory device 150 by the maximum P/E cycle count.” Paragraph [0073] of the instant filed specification. Similar teaching is found in Zhang. A flash device 121 may be specified with a 5-year warranty period and 1 WPD (write per day) per block and all of the blocks (segments which is an erasable block, para 0019) of the flash device 121 may be written at the rate of 1 WPD for 5 years, para 0023. Here, 1 WPD for all of the blocks in the flash device 121 multiplied by the warranty period (5 years) of the flash device 121 corresponds to the claimed maximum usage based on the description in the specification at paragraph [0073]. The maximum memory block usage of each memory block is given by multiplying 1 WPD with the warranty period (5 years), para 0023 of Zhang. Hence, it is obtained by dividing the maximum memory block usage by the number of memory blocks in the flash device 121), calculate a desired memory block usage of each memory block by dividing the maximum memory block usage of each memory block by a ratio of the warranty period and the predetermined cycle time (The desired memory block usage corresponds to 1 WPD per memory block described in paragraph 0023 of Zhang. This is obtained by dividing the quantity (1 WPD X 5 years) with the warranty period 5 years). 
Given the teaching of Zhang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Danilak with “wherein the processor is configured to calculate a maximum memory block usage of each memory block by dividing the maximum usage by a number of the plural memory blocks, calculate a desired memory block usage of each memory block by dividing the maximum memory block usage of each memory block by a ratio of the warranty period and the predetermined cycle time”. The motivation would be that by being able to calculate a remaining lifetime of a flash device, an administrator would be able to replace the flash device before it fails and as a result data loss is prevented, para 0003 of Zhang.
Danilak in combination with Zhang discloses all of the claimed limitations from above, but does not explicitly teach “a background”.
However, in an analogous art in the same field of endeavor, Lee teaches a background (Wear leveling as well as garbage collection operations may be performed in the background, para 0081).
Given the teaching of Lee, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Danilak and Zhang with “a background”. The motivation would be that the method and the system disclosed may minimize the complexity and performance deterioration of the memory system and maximize use efficiency of a memory device, para 0164 of Lee.
As per dependent claim 2, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak may not explicitly disclose, but Zhang teaches wherein the processor calculates the maximum usage of the memory device based on the maximum program-erase (P/E) cycle count of the plural memory blocks and the capacity of the memory device (As already described in the preceding paragraph, the maximum usage of the flash device 121 is obtained by multiplying 1 WPD with the warranty period (5 years) and by the number of the memory blocks in the flash device 121, para 0023 of Zhang, based on the description given in paragraph [0073] of the instant filed specification).
The same motivation that was utilized for combining Danilak and Zhang as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 3, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak teaches wherein the processor calculates and stores the actual memory block usage for the predetermined cycle time based on the amount of host data corresponding to a host write command provided to the controller from a host (The endurance 202 of a plurality of memory blocks may be monitored and logged. In FIG. 2, the bars represent the number of writes for a particular block 204, para 0019 and FIG. 2. Main memory 504 is used to store data, para 0056 and FIG. 5).
As per dependent claim 4, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak teaches wherein the processor calculates and stores the actual memory block usage for the predetermined cycle time based on PE cycle counts of the respective memory blocks (The endurance 202 of a plurality of memory blocks may be monitored and logged. In FIG. 2, the bars represent the number of writes for a particular block 204, para 0019 and FIG. 2. Main memory 504 is used to store data, para 0056 and FIG. 5).
As per dependent claim 6, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak and Zhang may not explicitly disclose, but Lee teaches wherein the processor (Controller 130, para 0104 and FIG. 1) performs the background operation by copying valid data of a victim block among the plural memory blocks into a memory of the controller (The controller 130 loads data segment 640 of the valid data stored in the memory block 1 650 that is the source memory block, on the buffer 600, para 0104 and FIG. 7), selecting a target block among the plural memory blocks (A target memory block 660 is selected, para 0104 and FIG. 7), and copying the valid data into the target block such that physical addresses of data having sequential logical addresses in the valid data are sequential (The controller copies valid data from the source memory block to the target memory block, para 0104 and FIG. 7. When a plurality of source memory blocks are selected as source memory blocks, the controller 130 may perform the copying and storing steps for the valid data of each source memory block in a sequential manner, para 0084).
The same motivation that was utilized for combining Danilak and Lee as set forth in claim 1 is equally applicable to claim 6.
As per dependent claim 7, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak teaches classifying the valid data into hot data and cold data (FIG. 4 shows a method 400 for writing data to different storage devices based on a write frequency, para 0048 and FIG. 4. A frequency in which data is written is identified. See operation 402 (FIG. 4), para 0049 and FIG. 4), and storing the hot data and the cold data in different target blocks among the plural memory blocks (FIG. 4 shows a method 400 for writing data to different storage devices based on a write frequency, para 0048 and FIG. 4. A frequency in which data is written is identified. See operation 402 (FIG. 4). A plurality of storage devices of different types are selected to write the data based on the frequency (Operation 404), para 0049 and FIG. 4).
Danilak and Zhang may not explicitly disclose, but Lee teaches wherein the processor performs the background operation by copying valid data of a victim block among the plural memory blocks into a memory of the controller (The controller 130 loads data segment 640 of the valid data stored in the memory block 1 650 that is the source memory block, on the buffer 600, para 0104 and FIG. 7).
The same motivation that was utilized for combining Danilak and Lee as set forth in claim 1 is equally applicable to claim 7.
As per dependent claim 9, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak and Zhang may not explicitly disclose, but Lee teaches wherein the processor performs the background operation by copying data of a memory block, where the number of read operations performed therein exceeds a threshold value among the plural memory blocks, into a memory of the controller and writing the copied data to the first memory block (A RAM 6222 may operate according to control of the CPU 6221, and may be used as a work memory, a buffer memory, a cache memory, or the like for read operations, para 0139).
The same motivation that was utilized for combining Danilak and Lee as set forth in claim 1 is equally applicable to claim 9.
As per claims 11-12 and 14-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 6-7.
As per claims 18-20, these claims are rejected based on arguments provided above for similar rejected independent claim 1.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Danilak in view of Zhang and in further view of Lee and in further view of Takizawa et al. US 2016/0071612 (“Takizawa”).
As per dependent claim 8, Danilak in combination with Zhang and Lee discloses the device of claim 1. Danilak, Zhang, and Lee may not explicitly disclose, but in an analogous art in the same field of endeavor, Takizawa teaches wherein the processor performs the background operation by logging an operation history for a longer time period than an existing time period into the memory device (FIG. 6 shows an example of an operation log of each of the NAND chips 31-1 to 31-n, para 0044).
Given the teaching of Takizawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Danilak, Zhang, and Lee with “wherein the processor performs the background operation by logging an operation history for a longer time period than an existing time period into the memory device”. The motivation would be that the wear level of each NAND chip can be kept to the minimum and performance of each NAND chip may be maintained, para 0062 of Takizawa.
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected dependent claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132